SULLIVAN, Chief Judge
(dissenting):•
I am not “convinced, beyond a reasonable doubt, that appellant’s sentence was not tainted by undue command influence.” 40 MJ at 202. See United States v. Thomas, 22 MJ 388 (CMA 1986), cert. denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987). Under the circumstances of this case, the judge should have declared a mistrial because substantial doubt existed as to the fairness of the proceedings. On appeal I cannot say with any degree of certainty that this jury panel was untainted by command influence. The affirmance of a conviction that may be tainted with command influence would be inconsistent with the very purpose of the creation of this Court by Congress.
Moreover, I would not find waiver by appellant where the military judge made clear that appellant would risk confinement if he chose to pursue this matter. See generally United States v. Sparrow, 33 MJ 139 (CMA 1991). The provision for rehearings in the Uniform Code of Military Justice (Art. 63, UCMJ, 10 USC § 863 (1983)) was not designed to discourage litigation of unlawful-command-influence issues. See Waller v. Swift, 30 MJ 139 (CMA 1990).
The record of trial in this case clearly established that appellant’s potential waiver was not voluntary:
MJ: All right. Captain Swanton, do you want — what is your position right now, after hearing Captain Taylor’s comments? Do you wish further investigation into this matter?
DC: No, sir, as Defense Counsel, I don’t, and I believe my client, after I’ve spoken with Sergeant Reynolds, does not want any further investigation. In fact, would waive any further investigation and any finding that would result in that investigation.
MJ: And may I ask what was prompting his — I’ll question him, but right now, what is prompting your client not to press forward with this matter? Do you feel that there is no basis for it at this point, or some other considerations?
DC: No, sir. In fact, I believe there is probably ample basis on two accounts, but in this particular case I’ve spoken with Sergeant Reynolds, he understands that, in fact, if you were to find that there was undue command influence, unlawful command influence and found that that was prejudicial that you, in fact, could order that there be a mistrial for sentencing. Of course, if there were a mistrial for sentencing, Sergeant Reynolds understands there would he a new rehearing on sentencing involving new members. And in that case he also understands that the maximum punishment that he could get would be the bad-conduct discharge and reduction to E-1 that he originally got, but, also, he could end up getting six months or less in confinement in lieu of the bad-conduct discharge, and my client does not want to spend a day in prison — very simply put.
MJ: Does the government wish or have any concerns or wishes to pursue this investigation any further in view of the accused’s comments?
TC: No, Your Honor ...
MJ: All right. Sergeant Reynolds (standing) — you can remain seated. (Complied.) You have heard Captain Taylor and his testimony. Your counsel has indicated on your behalf that she does not request that I pursue the matter any further in terms of calling any other court members. Are those your desires?
ACC: Yes, Your Honor. I’m concerned about going [on] with my life.
MJ You’re concerned about what, I’m sorry?
*205ACC: I’m concerned about what went on, but I — right now my most important thing is getting on with my life. It’s kind of been put on hold for quite a while.
MJ: All right. I would like you to understand that this court could go ahead and call Major Smith and the other court members and, after having heard all those members, I would then be in a position whether I would have to make a decision of whether there was any undue command influence. And, obviously, I would allow your attorney and the government to present whatever evidence and argument they wished on that matter.
I could, as a result of the hearing, I could rule that there is no issue of unlawful command influence because of the president’s actions in dealing with the other court members, in which case this case would then continue on in the normal process of the post-trial review of the case. On the other hand, I could rule that — yes, there has been unlawful command influence, and then the question would be, Sergeant Reynolds, what remedy are you entitled to.
One of those remedies could be me declaring a mistrial as to the sentence that you received. Do you understand that?
ACC: Yes, Your Honor.
MJ: A mistrial where there’s been a manifest injustice to your rights and to your — the fairness of these proceedings. As a result of that mistrial, then the convening authority could direct a rehearing on the sentence. Do you understand that?
ACC: Yes, I do, Your Honor.
MJ: Okay. Now, there are certain things that would happen at a rehearing. As your counsel has indicated, the initial thing that would be a concern to you as to what possible sentence you could receive. The rules are quite clear that the sentence that you — the maximum sentence you could receive at a rehearing could not be any more severe than that already adjudged. In your particular case, that’s a bad-conduct discharge and reduction to E-1 — you received no confinement.
However, at a rehearing the court members could adjudge a lesser sentence. And I believe the law is still clear that a period of confinement is less than a bad-conduct discharge. So, while they could not give you both confinement and a discharge, they could give you confinement but no discharge, and I would instruct them on that, or whoever — judge held — had the rehearing would instruct them that they could not give you both, but that they could give you confinement and no bad-conduct discharge or a bad-conduct discharge and no confinement.
Do you understand that?
ACC: Yes.
MJ: Now, at this rehearing on sentence you would have certain rights, again, that you could exercise prior to that rehearing. One of those rights would be to decide whether you wanted to go with, again, officer members, or, if you wish, you could again request that at least one third of the members be enlisted personnel.
Do you remember those rights that we talked about before?
ACC: Yes, sir.
MJ: The same rights would apply to a rehearing. This would be a different court, by the way. It would not be the same members who sat and heard your case before. It would be a totally different court, and you could have enlisted members up to one-third. Or, you could request, again, trial by judge alone as far as sentencing goes, also, in which case I or another judge would then decide on what sentence you would receive. Do you understand that?
ACC: Yes, Your Honor.
MJ: I suppose there is one other alternative, also. I suppose we could proceed through with investigating the entire matter and then you could just go ahead and waive any rehearing at all. That way we would — we would pin down and *206have a judicial determination by me as to whether there was, in fact, any unlawful command influence and then you could say at that point — however, Your Honor, even though you’ve decided there is unlawful command influence, I don’t want you to — I don’t way any remedy, I want to let the case stand as it is. That’s a possibility.
Would you want that one?
ACC: No, Your Honor.
MJ: And could I ask you — why not, again? What is motivating you right now? Why don’t you want to pursue the matter any further and run the risk of a rehearing?
ACC: Well, Your Honor, I’ve been getting my resumes together, and, like I said, my life has been on hold for the last four months. And, with my wife being pregnant, I can’t do her any good in jail, and at E-1 pay I can’t very well support us. And I need to find a house, I need to find a job, and that right now is my most important issue.
(Emphasis added.)
Article 68 (1983) provides:
§ 863. Art. 63. Rehearings
Each rehearing under this chapter shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes his plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with the pretrial agreement, the sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.
(Emphasis added.) RCM 810(d)(1), Manual for Courts-Martial, United States, 1984, also provides:
(d) Sentence limitations.
(1) In general. Except as otherwise provided in subsection (d)(2) of this rule, offenses on which a rehearing, new trial, or other trial has been ordered shall not be the basis for punishment in excess of or more severe than the legal sentence adjudged at the previous trial or hearing, as ultimately reduced by the convening or higher authority, unless the sentence prescribed for the offense is mandatory.
(Emphasis added.)
In my view these provisions were not designed to forestall investigations of unlawful command influence or discourage military accused from pursuing their rights to a fair court-martial. Moreover, I do not think this Court should be in the business of encouraging waivers of command-influence issues. See Weiss v. United States, — U.S. -, -, 114 S.Ct. 752, 762, 127 L.Ed.2d 1 (1994) (“That court has demonstrated its vigilance in checking any attempts to exert improper influences over military judges.”); United States v. Sparrow, 33 MJ 139 (CMA 1991). Accordingly, I dissent from the holding of waiver.